Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the exterior cavity in claim 1 must be shown or the feature(s) canceled from the claim(s).  
Additionally, the elements identified by the arrows in Applicant’s annotated figures 4 and 5 have not been identified.  As a result, it is difficult to determine that manner in which the invention operates.  Please see the 112 rejection below for further detail.
Figure 7 has a dotted line between elements 52 and 94.  Because this line is not a communications line it should be solid.
Figure 7 has a dotted line between elements 52 and 98.  Because this line is not a communications line it should be solid.
Figure 7 has a dotted line between elements 98 and 92.  Because this line is not a communications line it should be solid.
Figure 7 has a solid line between elements 50 and 98 (there are two of this connection).  This is a communications line and should be solid.
Figure 8 there is no designation for the first chamber.
Figure 8 there is no designation for the second chamber.
Figure 8 has a dotted line between elements 52 and 140.  Because this line is not a communications line it should be solid.
Figure 8 has a dotted line between elements 140 and the second chamber.  Because this line is not a communications line it should be solid.
Figure 8 has a dotted line going through element 140.
Figure 8 element 142 appears to be a 3-way valve, but is a check valve in the specification.
Figure 8 element 140 appears to be a 4-way valve, but is a 3-way valve in the specification.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "120" and "130" have both been used to designate actuator.  
Figs. 7–8 do not have call out numbers.  It would be easier to identify the connections if they were identified. 
No new matter should be entered.

    PNG
    media_image1.png
    723
    461
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    490
    450
    media_image2.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The use of the term QVLA, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because of the following informalities: the exterior cavity does not have a call out number.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1–17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 reads “a first QVLA sensor (66) positioned to sense illumination generated by the first QVLA emitter (64).” In figure 6, the sensor and the emitter are not located in a position to perform the claim limitation above.  
Claim 12 has the same issue as claim 1.
Claims 1 and 12 contain the trademark/trade name QVLA.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a position sensor using a Light Emitting Diode (LED) and, accordingly, the identification/description is indefinite.
Claim 4 line 2, reads “connected to the first and second piston chambers” and line 3–4 reads “either of the first and second piston chambers.”  This language implies that there are two separate “second piston chambers.”  Based upon the Specification, it has been determined that only one exists and the application will be addressed using this understanding.  This language needs to be corrected to clarify Applicant’s intention.
Claim 11 includes the limitation “wherein the first chamber is maintained at a constant pressure within the constraints of the system, and wherein the second chamber is varied in pressure to move and/or to hold the position of the piston to place the piston rod at a desired position relative to the piston cylinder.”  Lines. 15–17.  In order for the piston to work, the chambers must both have an intake and exhaust function.  Here, if the first chamber is maintained at a constant pressure, the piston cannot be adjusted the fluid must be exhausted from the first chamber.  Because the fluid is exhausted there will be a change in pressure.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1–7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Grӧdl  et al. (USPN 9807892 B2) in view of Schrobenhauser et al. (USPN 8973890 B2), in further view of Arshad et al. (USPN 8973890 B2).
Regarding Claim 1, Grӧdl disclose a valve actuator assembly comprising: a body (3) defining a sealed exterior and an interior cavity (60), but does not explicitly disclose the other features of the claim.
Schrobenhauser teaches a piston (8) coupled to a piston rod (12) and movable within a piston cylinder (7) provided within the interior cavity of the body in order to drive the valve.
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the actuator of Grӧdl with internal actuator components as taught by Schrobenhauser in order to drive the valve.  Additionally, Grӧdl references Schrobenhauser as an example of the internal workings of the actuator.  Col. 5, Lines 42–47.
The Grӧdl– Schrobenhauser combination teaches a first emitter (Grӧdl 66) associated with a first piston chamber (Schrobenhauser 9) within the piston cylinder (Schrobenhauser 7); a first sensor (Grӧdl 67) positioned to sense illumination generated by the first emitter (64), as disclosed in Grӧdl (Grӧdl Col. 6, Lines 29–38); and one or more electronic components within the interior cavity and including at least one a processor (50), the one or more electronic components (Grӧdl 38) configured to move the piston via controlled air pressure (Schrobenhauser Col. 7, Lines 51–56 disclose pressurized air) Grӧdl’s controller can independently drive the valve (Grӧdl Col. 3, Lines 56–61, Col. 4, Lines 26–34).   Grӧdl continuously monitors and/or determines a position of the piston rod relative to the piston cylinder according to signals generated by the first sensor. Col. 5, Lines 63–67 through Col. 6, Lines 1–3.  Grӧdl’s controller can independently drive the valve.  (Col. 3, Lines 56–61, Col. 4, Lines 26–34).  Additionally, Schrobenhauser discloses the valve as having a predetermined setpoint at which the valve must operate.  (Schrobenhauser Col. 3, Lines 21–44).  In order to ensure this, there must be constant monitoring and/or determination of the valve’s condition.  wherein the first QVLA sensor is coupled to the first QVLA emitter via fiber optics.  
The Grӧdl– Schrobenhauser combination is silent on the type of light sensor.  Arshad teaches the sensor (46 and 48) is coupled to the emitter (26) via fiber optics (Col. 6, Lines 36–67).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize fiber optics for a sensor system since Grӧdl discloses using a light sensing system and Arshad teaches a particular type of light sensing system.
Regarding Claim 2, the Grӧdl–Schrobenhauser combination does not explicitly disclose a portion of the interior cavity is maintained at a positive pressure.  
It would have been obvious to one having ordinary skill in the art before the time of filing to maintain a positive pressure in the interior cavity since it has been held that “choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success”. MPEP §2143(I)(E). 
Regarding Claim 3, the Grӧdl–Schrobenhauser combination does not explicitly disclose the positive pressure is 1-2 psi above the pressure adjacent the sealed exterior of the body.  
It would have been obvious to one having ordinary skill in the art before the time of filing to utilize a pressure according to the end user requirements, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP §2144.05(I).  Additionally, Applicant has not established the criticality of this range.
Regarding Claim 4, the Grӧdl–Schrobenhauser combination teaches a fail-safe reservoir (Schrobenhauser 16) is connected to the first (Schrobenhauser 9) and second (Schrobenhauser 10) piston chambers, and wherein the fail-safe reservoir is configured to have a pressure higher than an operating pressure of either of the first and second piston chambers.   Schrobenhauser Fig. 1 where the pump connected to the fail-safe reservoir increases the pressure in both the first and second piston chambers.
Regarding Claim 5, the Grӧdl–Schrobenhauser combination teaches the fail-safe reservoir provides operating air to the first and second piston chambers.  Schrobenhauser Fig. 1.
Regarding Claim 6, the Grӧdl–Schrobenhauser combination teaches the fail-safe reservoir is provided within the interior cavity of the body.  Grӧdl Col. 5, Lines 41–52, where USPN 9807892 B2 is the same as WO 2011/095351 A1.
Regarding Claim 7, the Grӧdl–Schrobenhauser combination does not explicitly teach the fail-safe reservoir is provided within the interior cavity and surrounds the piston cylinder.  
It would have been obvious to one having ordinary skill in the art before the time of filing to locate the reservoir surrounding the piston, since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP §2144.04(VI)(C).   Here, an end user may have limited space which would require the use of limited space.  Thus, it depends upon the application in which the Grӧdl–Schrobenhauser combination is being used.  
Regarding Claim 9, the Grӧdl–Schrobenhauser combination teaches the body is formed having a removable section that can be removed from a second section that carries, and to expose, the piston cylinder and the electronic components.  This inherent, because the actuator could not be assembled unless there were multiple sections.
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Grӧdl  et al. (USPN 9807892 B2) in view of Schrobenhauser et al. (USPN 8973890 B2), in further view of Arshad et al. (USPN 8973890 B2), in further view of Connolly et al. (USPN 6145810).
Regarding Claim 8, the Grӧdl–Schrobenhauser combination is silent on the materials used for the actuator body. the body is stainless steel.  
Connolly teaches an actuator housing constructed of stainless steel as one of many materials suitable for use.  Col. 2, Lines 66–67 through Col.2, Line 1.
It would have been obvious to one having ordinary skill in the art before the time of filing to use stainless steel with the invention of the Grӧdl–Schrobenhauser combination, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP §2144.07.  In this case, Connolly teaches using stainless steel for the construction of the actuator body as an acceptable material.
Claim(s) 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Grӧdl  et al. (USPN 9807892 B2) in view of Schrobenhauser et al. (USPN 8973890 B2), in further view of Arshad et al. (USPN 8973890 B2), in further view of Taggart et al. (USPN 6702985 B1).
Regarding Claim 10, the Grӧdl–Schrobenhauser combination is silent on the removable section and the second section are removably joined to one another along a sealed joint, and wherein the body, when assembled, is configured to meet 3A standards for clean room type environments.  
Taggart teaches a valve meeting 3A standards (Col. 3, Lines 3–6) for clean room (Col. 2, Lines 10–13) type environments.   
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the system in which the valve of Grӧdl located in a sterilized system as taught by Taggart in order to utilize the valve in a different system.  
The Grӧdl–Schrobenhauser–Taggart combination teaches the removable section and the second section are removably joined to one another along a sealed joint, and wherein the body, when assembled, is configured to meet 3A standards for clean room type environments.  Because the valve is located in a clean room, all components must be manufactured to the 3A standards.
Regarding Claim 18, the structural limitation of the apparatus described in the method is recited in Claim 18.  Accordingly the method steps recited in claims 1, 4–5 and 10 are necessarily those performed when making and/or using the device of the Grӧdl–Schrobenhauser combination, with the exception of the following limitations: “the piston cylinder having a first chamber on a first side of the piston and a second chamber on a second rod side of the piston, and the piston rod coupled to an actuator of the steam control valve;” and “selectively monitoring and/or controlling, via a controller disposed remote from the valve actuator assembly and configured to communicate with the processor of the one or more electronic components, functions of the valve actuator system.”
The Grӧdl–Schrobenhauser–Taggart combination teaches the piston cylinder (Schrobenhauser 7) having a first chamber (Schrobenhauser 3)  on a first side of the piston (Schrobenhauser 8) and a second chamber (Schrobenhauser 10) on a second rod side of the piston (Schrobenhauser Fig. 1), and the piston rod coupled to an actuator (Schrobenhauser 7) of the steam control valve (Taggart Col. 4, Lines 55–56).
The Grӧdl–Schrobenhauser–Taggart combination teaches selectively controlling, via a controller (Grӧdl Col.5, Lines 40–52, where the electrical input 5 is the controller) disposed remote from the valve actuator assembly (Grӧdl 3) and configured to communicate with the processor (Schrobenhauser 22) of the one or more electronic components (Grӧdl 38), functions of the valve actuator system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Herd et al. (USPN 3933338) discloses a valve with pneumatic control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa L. Hicks whose telephone number is 571-272-9552. The examiner can normally be reached Monday-Friday (9:30AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Angelisa L. Hicks/
Primary Examiner
Art Unit 3753